Title: To Benjamin Franklin from Samuel Davison, 5 July 1779
From: Davison, Samuel
To: Franklin, Benjamin


Honord. Sr.
Masterland Sweden July 5th. 1779.
I having saild from Norfolk Virginia the first of may with the Sloop Phianix Burthen 80 tons mounting 8 carrige Guns 20 men I purpose mounting four more & Shipping as many hands here as is necessary to fight her. She is ownd By Saml Cad Morris of Phila. henry & thos. of Norfolk Mr. Brown having applyd at williamsburg for a commissn the Governor not having any Blanks by him from congress was obligd to Sail without a commission. If you can send me a commissn per post so as to arrive here by Middle of August Youll oblige Sr. your Most Obdt. humble Servt.
Saml Davison
 
Addressed: To / The Honorible / Benjamin Franklin / Paris
Notation: Davison Saml. July 5. 1779.
